   Case 18-06020-5-DMW         Doc 21 Filed 09/04/19 Entered 09/04/19 13:33:30              Page 1 of 2



    SO ORDERED.

    SIGNED this 4 day of September, 2019.



                                                                   ____________________________________
                                                                   David M. Warren
                                                                   United States Bankruptcy Judge
______________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION
    IN RE:
    KENNETH LEON CLARK, SR.                                     CASE NO: 18-06020-5-DMW
                                                                CHAPTER 13
                   DEBTOR(S)


                      CONSENT ORDER MODIFYING CHAPTER 13 PLAN
           THIS MATTER coming on to be heard upon the consent of the parties as evidenced
    below for the modification of the Debtor’s Chapter 13 Plan; now therefore,
             THE COURT FINDS that this matter was properly brought before this Court in
    accordance with Section 1329 of the Bankruptcy Code, and that, since the proposed plan
    modification set forth in this Order does not adversely affect any of the creditors which have
    filed a claim in this case, notice to creditors of this modification is unnecessary; and
           THE COURT FURTHER FINDS that, subject to the approval of this Court, the
    Chapter 13 Trustee and the Debtor, by and through counsel, as evidenced by the undersigned
    signatures, have agreed upon the terms of a plan modification.
           IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Debtor’s
    Chapter 13 Plan is modified as follows:
           From: $1,111.00 per month for a period of 57 months.



                          .
Case 18-06020-5-DMW         Doc 21 Filed 09/04/19 Entered 09/04/19 13:33:30   Page 2 of 2




         To:    $1,111.00 per month for a period of 8 months followed by
                $1,127.00 per month for a period of 49 months.




 IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the plan, as so modified,
 shall henceforth constitute the Chapter 13 Plan in this case.
 We consent to the entry of this order:


 /s/ John F. Logan
 John F. Logan, Chapter 13 Trustee
 N.C. State Bar number 12473
 P.O. Box 61039
 Raleigh, NC 27661-1039
 919-876-1355 Telephone


 Law Offices of John T. Orcutt, P.C.

 /s/ Jason Watson
 By: Jason Watson
 N.C. State Bar No. 32986
 Attorneys for the Debtor
 6616-203 Six Forks Road
 Raleigh, NC 27615
 Tel: 919-847-9750
 Fax: 919-847-3439
 Email: postlegal@johnorcutt.com




                                          “End of Document”
